           19-13214-shl           Doc 10           Filed 10/09/19 Entered 10/09/19 11:48:47                                  Main Document
                                                                Pg 1 of 288
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                 Check if this is an
                                                                                                                                                 amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            PT DELTA MERLIN DUNIA TEXTILE
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                       Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                       Other ___________________________. Describe identifier _____________________________.


                                           For individual debtors:

                                                       Social Security number:    xxx – xx– ____ ____ ____ ____

                                                       Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                       Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      GEOFFREY DAVID SIMMS
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             PKPU Proceeding pending before the Semarang Commercial Court in Indonesia
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           ✔
                                                 Foreign main proceeding
                                                 Foreign nonmain proceeding
                                                 Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign                     A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                                 A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.
                                           ✔
                                                 Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  English translated certified copy of the PKPU order; Certified PKPU Order;
                                                  _______________________________________________________________________________________
                                                   Corporate authorization appointing foreign representative.
                                                  _______________________________________________________________________________________


7.   Is this the only foreign              ✔
                                                 No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                                 Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
             19-13214-shl         Doc 10          Filed 10/09/19 Entered 10/09/19 11:48:47                                   Main Document
                                                               Pg 2 of 288
Debtor          PT  DELTA MERLIN DUNIA TEXTILE
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:


                                        Republic  of Indonesia
                                        ______________________________________________                   Jl Solo - Sragen Km 14, Desa Pulosari,
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         Kec Kebakkramat,
                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Karanganyar,Central Java
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Indonesia
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 88@Kasablanka Office Tower A, 22 Floor
                                                                                                         _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 Jl Casablanca Raya Kav. 88
                                                                                                         _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 Jakarta                                   12870
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 Indonesia
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:
                                         ✔
                                               Non-individual (check one):
                                                 ✔
                                                     Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                     Partnership

                                                     Other. Specify: ________________________________________________

                                               Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
19-13214-shl             Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                               Pg 3 of 288



      XTILE




            10/08/2019




                                        10/08/2019

  Matthew J. Williams
  Gibson, Dunn & Cructcher LLP
  200 Park Avenue
  New York                         NY         10166

  212-351-4000                     MJWilliams@gibsondunn.com


  3019106                         NY
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47     Main Document
                                     Pg 4 of 288




                                   Attachment 1

  Item 6: Certified Copy of Decision Commencing Foreign Proceeding and Evidence of
                        Appointment of Foreign Representative
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                     Pg 5 of 288




               Certified Copy of Order Commencing Foreign Proceeding
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                     Pg 6 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                     Pg 7 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                     Pg 8 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                     Pg 9 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 10 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 11 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 12 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 13 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 14 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 15 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 16 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 17 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 18 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 19 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 20 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 21 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 22 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 23 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 24 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 25 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 26 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 27 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 28 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 29 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 30 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 31 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 32 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 33 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 34 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 35 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 36 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 37 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 38 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 39 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 40 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 41 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 42 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 43 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 44 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 45 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 46 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 47 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 48 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 49 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 50 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 51 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 52 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 53 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 54 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 55 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 56 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 57 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 58 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 59 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 60 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 61 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 62 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 63 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 64 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 65 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 66 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 67 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 68 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 69 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 70 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 71 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 72 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 73 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 74 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 75 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 76 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 77 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 78 of 288




           English Translation of Order Commencing Foreign Proceeding
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 79 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 80 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 81 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 82 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 83 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 84 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 85 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 86 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 87 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 88 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 89 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 90 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 91 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 92 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 93 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 94 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 95 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 96 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 97 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 98 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 99 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 100 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 101 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 102 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 103 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 104 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 105 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 106 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 107 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 108 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 109 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 110 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 111 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 112 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 113 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 114 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 115 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 116 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 117 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 118 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 119 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 120 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 121 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 122 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 123 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 124 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 125 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 126 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 127 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 128 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 129 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 130 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 131 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 132 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 133 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 134 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 135 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 136 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 137 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 138 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 139 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 140 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 141 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 142 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 143 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 144 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 145 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 146 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 147 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 148 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 149 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 150 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 151 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 152 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 153 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 154 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 155 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 156 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 157 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 158 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 159 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 160 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 161 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 162 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 163 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 164 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 165 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 166 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 167 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 168 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 169 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 170 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 171 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 172 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 173 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 174 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 175 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 176 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 177 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 178 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 179 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 180 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 181 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 182 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 183 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 184 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 185 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 186 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 187 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 188 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 189 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 190 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 191 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 192 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 193 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 194 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 195 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 196 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 197 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 198 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 199 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 200 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 201 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 202 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 203 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 204 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 205 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 206 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 207 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 208 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 209 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 210 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 211 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 212 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 213 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 214 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 215 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 216 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 217 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 218 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 219 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 220 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 221 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 222 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 223 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 224 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 225 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 226 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 227 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 228 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 229 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 230 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 231 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 232 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 233 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 234 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 235 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 236 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 237 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 238 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 239 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 240 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 241 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 242 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 243 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 244 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 245 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 246 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 247 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 248 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 249 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 250 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 251 of 288
19-13214-shl    Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47     Main Document
                                    Pg 252 of 288




               Corporate Authorization Appointing Foreign Representative
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 253 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 254 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 255 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 256 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 257 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 258 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 259 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 260 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 261 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 262 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 263 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 264 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 265 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 266 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 267 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 268 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 269 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 270 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 271 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 272 of 288
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 273 of 288
19-13214-shl   Doc 10    Filed 10/09/19 Entered 10/09/19 11:48:47      Main Document
                                    Pg 274 of 288




                                    Attachment 2


               Item 7: Statement Identifying Pending Foreign Proceedings
19-13214-shl          Doc 10       Filed 10/09/19 Entered 10/09/19 11:48:47                      Main Document
                                              Pg 275 of 288



GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams
Mitchell A. Karlan
Alan Moskowitz
Dylan S. Cassidy
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                 Chapter 15

 PT DELTA MERLIN DUNIA TEXTILE, et al., 1                               Case No. 19-______

                    Debtors in a Foreign Proceeding.                    (Joint Administration Requested)



               DECLARATION OF FOREIGN REPRESENTATIVE PURSUANT TO
                     SECTION 1515(C) OF THE BANKRUPTCY CODE

          I, Geoffrey David Simms, hereby declare:

          1.      I am the duly authorized foreign representative (the “Foreign Representative”) of

PT Delta Merlin Dunia Textile and its affiliated debtors in a foreign proceeding (collectively, the

“Foreign Debtors”) in connection with their foreign proceedings pending in the Semarang




 1
     The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
     address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta
     Dunia Tekstil, whose address is Jl Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar,
     Central Java, (iii) PT Dunia Setia Sandang Asli Tekstil, whose address is Jl Raya Palur Km 7.1, Desa Dagen, Kec
     Jaten, Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is Jl Raya Timur Km 10,
     Kel Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is Jl Raya
     Semarang - Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang
     dan Perindustrian Damai, whose address is Jl Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat,
     Semarang, Central Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Kelurahan
     Tegalharjo, Kecamatan Jebres, Kota Surakarta, Jawa Tengah, Indonesia.
19-13214-shl      Doc 10     Filed 10/09/19 Entered 10/09/19 11:48:47              Main Document
                                        Pg 276 of 288



Commercial Court, pursuant to Law No. 37 of 2004 regarding Bankruptcy and Suspension of Debt

Payment Obligations (collectively, the “PKPU Proceedings”).

       2.      I respectfully submit this statement, as required by section 1515(c) of title 11 of the

United States Code (the “Bankruptcy Code”), in support of the verified petitions filed herewith

seeking recognition by this Court of the PKPU Proceedings as foreign main proceedings.

       3.      The PKPU Proceedings are pending for the following Foreign Debtors: (i) PT Delta

Merlin Dunia Textile; (ii) PT Delta Dunia Tekstil; (iii) PT Delta Merlin Sandang Tekstil; (iv) PT

Delta Dunia Sandang Tekstil; (v) PT Dunia Setia Sandang Asli Tekstil; (vi) PT Perusahaan Dagang

dan Perindustrian Damai; and (vii) Mr. Sumitro.

       4.      In addition, contemporaneously herewith, each of the Foreign Debtors will

commence an ancillary proceeding in Singapore pursuant to section 354B of the Companies Act

(Chapter 50 of Singapore) (the “Singapore Companies Act”) read with Article 15 of the

UNCITRAL Model Law on Cross-Border Insolvency as contained in the Tenth Schedule of the

Singapore Companies Act (the “Singapore Proceeding”).

       5.      Pursuant to the requirements of section 1515(c) of the Bankruptcy Code, to the best

of my knowledge, the PKPU Proceedings and the Singapore Proceeding are the only foreign

proceedings of any kind pending for the Foreign Debtors and, thus, are the only known “foreign

proceedings” with respect to the Foreign Debtors as that term is defined in section 101(23) of the

Bankruptcy Code.

       6.      Pursuant to 28 U.S.C. § 1746, 1 hereby declare under penalty of perjury under the

laws of the United States of America that the foregoing statements are true and correct to the best

of my knowledge, information and belief.
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 277 of 288




Executed on October, 8 , 2019.
in the Republic oflndonesia.
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47      Main Document
                                   Pg 278 of 288




                                  Attachment 3


                Item 8: Disclosure Pursuant to FRBP Rule 1007(a)(4)
19-13214-shl          Doc 10       Filed 10/09/19 Entered 10/09/19 11:48:47                      Main Document
                                              Pg 279 of 288



GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams
Mitchell A. Karlan
Alan Moskowitz
Dylan S. Cassidy
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                 Chapter 15

 PT DELTA MERLIN DUNIA TEXTILE, et al., 1                               Case No. 19-______

                    Debtors in a Foreign Proceeding.                    (Joint Administration Requested)



            DISCLOSURE PURSUANT TO RULE 1007(A)(4) OF THE FEDERAL
                     RULES OF BANKRUPTCY PROCEDURE

          Geoffrey David Simms, in his capacity as the duly authorized foreign representative (the

“Foreign Representative”) of PT Delta Merlin Dunia Textile and its affiliated debtors in a foreign

proceeding (collectively, the “Foreign Debtors”) in connection with their proceedings pending in

the Semarang Commercial Court, pursuant to Law No. 37 of 2004 regarding Bankruptcy and

Suspension of Debt Payment Obligations (collectively, the “PKPU Proceedings”) hereby files this



 1
     The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
     address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta
     Dunia Tekstil, whose address is Jl Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar,
     Central Java, (iii) PT Dunia Setia Sandang Asli Tekstil, whose address is Jl Raya Palur Km 7.1, Desa Dagen, Kec
     Jaten, Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is Jl Raya Timur Km 10,
     Kel Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is Jl Raya
     Semarang - Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang
     dan Perindustrian Damai, whose address is Jl Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat,
     Semarang, Central Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Kelurahan
     Tegalharjo, Kecamatan Jebres, Kota Surakarta, Jawa Tengah, Indonesia.
     19-13214-shl      Doc 10        Filed 10/09/19 Entered 10/09/19 11:48:47    Main Document
                                                Pg 280 of 288



     list pursuant to Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure and respectfully

     sets forth as follows:

I.      All Persons or Bodies Authorized to Administer Foreign Proceedings of PT Delta Merlin
        Dunia Textile, PT Delta Dunia Tekstil, PT Dunia Setia Sandang Asli Tekstil, PT Delta
        Merlin Sandang Tekstil, PT Delta Dunia Sandang Tekstil, and PT Perusahaan Dagang
        dan Perindustrian Damai:

                              Name                                     Address

     Geoffrey    David         Simms,     as Foreign PT AJCapital Advisory
     Representative                                    88@Kasablanka Office Tower A, 22nd Floor
                                                       Jl Casablanca Raya Kav. 88
                                                       Jakarta 12870
     Mr Pudjo Hunggul HW, S.H,M.H, as Jl. Siliwangi No. 512, Semarang Jawa
     supervising judge                                 Tengah, Indonesia
     (i) Mr. Hamonangan Syahdan Hutabarat, S.H, Simanungkalit Sihombing & Rekan,
     (ii) Mr, Alfin Sulaiman, S.H.,M.H,                Manggala Wanabakti Building, Block IV, 3th
     (iii) Mr. Januardo Sulung P. Sihombing, S.H., Floor, Suite 3, Jl. Jendral Gatot SUbroto No.
     M.H., M.A., BKP., and                             6, Senayan, Jakarta Indonesia
     (iv) Mrs. Nila Asriyanti, S.H., as Administrators
     Gregorius Petrus Aji Wijaya, Aji Wijaya & Co., Cyber 2 Tower, Floor 31, Unit A, Jalan H.R.
     as Indonesian Counsel                             Rasuna Said, Bloc X-5, number 13, Jakarta
                                                       Selatan 12950, Indonesia
     Semarang Commercial Court                         Jl. Siliwangi No. 512, Semarang Jawa
                                                       Tengah, Indonesia




                                                     2
       19-13214-shl         Doc 10      Filed 10/09/19 Entered 10/09/19 11:48:47                  Main Document
                                                   Pg 281 of 288



 II.        All Persons or Bodies Authorized to Administer Foreign Proceedings of Mr. Sumitro:

                               Name                                                   Address

       Geoffrey    David          Simms,       as
                                              Foreign PT AJCapital Advisory
       Representative                                 88@Kasablanka Office Tower A, 22nd Floor
                                                      Jl Casablanca Raya Kav. 88
                                                      Jakarta 12870
       Mr Edy Suwanto, S.H,M.H, as supervising judge Jl. Siliwangi No. 512, Semarang Jawa
                                                      Tengah, Indonesia
       (i) Mr. Verry Sitorus, S.H, and                Simanungkalit Sihombing & Rekan,
       (ii) Mr. Uli Ingot Hamonangan Simanungkalit, Manggala Wanabakti Building, Block IV, 3th
       S.H., as Administrators                        Floor, Suite 3, Jl. Jendral Gatot SUbroto No.
                                                      6, Senayan, Jakarta Indonesia
       Gregorius Petrus Aji Wijaya, Aji Wijaya & Co., Cyber 2 Tower, Floor 31, Unit A, Jalan H.R.
       as Indonesian Counsel                          Rasuna Said, Bloc X-5, number 13, Jakarta
                                                      Selatan 12950, Indonesia
       Semarang Commercial Court                      Jl. Siliwangi No. 512, Semarang Jawa
                                                      Tengah, Indonesia

III.        All Parties to Litigation Pending in the United States in which the Foreign Debtor is a
            Party at the Time of Filing of the Petition

                1.      Neither the Foreign Representative nor any of the Foreign Debtors is party to any

    pending litigation in the United States as of the date hereof.

IV.         Entities Against Whom Provisional Relief is Sought Pursuant to 11 U.S.C. § 1519

                2.      The Foreign Representative seeks provisional relief pursuant to sections 1519,

       1521(a)(7), and 362 of the title 11 of the U.S. Code (the “Bankruptcy Code”) by applying section

   362 of the Bankruptcy Code immediately for the benefit of the Foreign Debtors against potential

    actions in the United States by dissenting creditors.

                3.      See Schedule 1 annexed hereto for a list of known entities against whom

    provisional relief is being sought. 2




        2
            The Foreign Representative will update Schedule 1 to the extent he becomes aware of any additional entities
            against whom provisional relief is being sought.



                                                              3
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47      Main Document
                                   Pg 282 of 288



 Dated:   New York, New York
          October 8, 2019

                                     Respectfully submitted,
                                     GIBSON, DUNN & CRUTCHER LLP

                                     /s/ Matthew J. Williams
                                     Matthew J. Williams
                                     Mitchell A. Karlan
                                     Alan Moskowitz
                                     Dylan S. Cassidy
                                     200 Park Avenue
                                     New York, NY 10166
                                     (212) 351-4000 (Tel)
                                     (212) 351-4035 (Fax)

                                     Counsel to the Foreign Representative




                                        4
19-13214-shl        Doc 10       Filed 10/09/19 Entered 10/09/19 11:48:47                     Main Document
                                            Pg 283 of 288



                                                SCHEDULE 13


      Entities Against Whom Provisional Relief is Sought Pursuant to 11 U.S.C. § 1519

Corporate Trust Office of The Bank of New                    The Bank of New York Mellon, Singapore
York Mellon                                                  Branch
240 Greenwich                                                One Temasek Avenue, #02-01 Millenia
Street, New York, NY 10286                                   Tower,
Facsimile No.: +1 212 815 5915,                              Singapore 039192,
Attention: Global Corporate Trust – PT Delta                 Facsimile No.: +65 6883 0338,
Merlin Dunia Textile                                         Attention: Corporate Trust – PT Delta Merlin
                                                             Dunia Textile

The Bank of New York Mellon                                  All holders of any of the Notes issued under
240 Greenwich Street                                         the Indenture
New York, NY 10286
Attention: Chong Wanling




3
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Verified
    Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding, filed contemporaneously herewith.



                                                         5
19-13214-shl   Doc 10    Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                    Pg 284 of 288




                                    Attachment 4


                        Item 11: Corporate Ownership Statement
19-13214-shl          Doc 10       Filed 10/09/19 Entered 10/09/19 11:48:47                      Main Document
                                              Pg 285 of 288



GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams
Mitchell A. Karlan
Alan Moskowitz
Dylan S. Cassidy
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                 Chapter 15

 PT DELTA MERLIN DUNIA TEXTILE, et al., 1                               Case No. 19-______

                    Debtors in a Foreign Proceeding.                    (Joint Administration Requested)



                            CORPORATE OWNERSHIP STATEMENT
                         PURSUANT TO BANKRUPTCY RULES 1007(A)(4)
                             AND 7007.1 AND LOCAL RULE 1007-3

          Geoffrey David Simms, in his capacity as the duly authorized foreign representative (the

“Foreign Representative”) of PT Delta Merlin Dunia Textile and its affiliated debtors in a foreign

proceeding (collectively, the “Foreign Debtors”) in connection with their proceedings pending in

the Semarang Commercial Court, pursuant to Law No. 37 of 2004 regarding Bankruptcy and

Suspension of Debt Payment Obligations, hereby files the corporate ownership information


 1
     The Foreign Debtors in these chapter 15 cases are the following entities: (i) PT Delta Merlin Dunia Textile, whose
     address is Jl Solo - Sragen Km 14, Desa Pulosari, Kec Kebakkramat, Karanganyar, Central Java, (ii) PT Delta
     Dunia Tekstil, whose address is Jl Raya Solo - Sragen KM 10.8, Desa Kaling, Kec Tasikmadu, Karanganyar,
     Central Java, (iii) PT Dunia Setia Sandang Asli Tekstil, whose address is Jl Raya Palur Km 7.1, Desa Dagen, Kec
     Jaten, Karanganyar, Central Java, (iv) PT Delta Merlin Sandang Tekstil, whose address is Jl Raya Timur Km 10,
     Kel Bumiaji, Kec Gondang, Sragen, Central Java, (v) PT Delta Dunia Sandang Tekstil, whose address is Jl Raya
     Semarang - Demak Km 14, Desa Tambakroto, Kec Sayung, Demak, Central Java, (vi) PT Perusahaan Dagang
     dan Perindustrian Damai, whose address is Jl Simongan No 100, Kel Ngemplak Simongan, Kec Semarang Barat,
     Semarang, Central Java, and (vii) Mr. Sumitro, whose address is Tegalharjo, RT.004/RW.004, Kelurahan
     Tegalharjo, Kecamatan Jebres, Kota Surakarta, Jawa Tengah, Indonesia.
19-13214-shl      Doc 10     Filed 10/09/19 Entered 10/09/19 11:48:47             Main Document
                                        Pg 286 of 288



required by Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy Procedure and Rule

1007-3 of the Local Bankruptcy Rules for the Southern District of New York.

       1.      As of the date of this filing, no corporation owns, directly or indirectly, 10% or

more of the equity interests of (i) PT Delta Merlin Dunia Textile, (ii) PT Delta Dunia Tekstil, (iii)

PT Dunia Setia Sandang Asli Tekstil, or (iv) PT Perusahaan Dagang dan Perindustrian Damai.

       2.      As of the date of this filing, PT Delta Dunia Tekstil owns 68.3% of the equity

interests of PT Delta Merlin Sandang Tekstil. No other corporation owns, directly or indirectly,

10% or more of the equity interests of PT Delta Merlin Sandang Tekstil.

       3.      As of the date of this filing, PT Delta Dunia Tekstil owns 51.1% of the equity

interests of the PT Delta Dunia Sandang Tekstil. No other corporation owns, directly or indirectly,

10% or more of the equity interests of PT Delta Dunia Sandang Tekstil.



                           [Remainder of page intentionally left blank]




                                                 2
19-13214-shl   Doc 10   Filed 10/09/19 Entered 10/09/19 11:48:47   Main Document
                                   Pg 287 of 288




                                  Attachment 5
19-13214-shl      Doc 10     Filed 10/09/19 Entered 10/09/19 11:48:47              Main Document
                                        Pg 288 of 288




            Pending Bankruptcy Cases Filed by Affiliates of the Foreign Debtors

Concurrently herewith, each of the affiliated entities listed below filed in this Court a petition for
relief under chapter 15 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532.




 PT Delta Merlin Dunia Textile


 PT Delta Dunia Tekstil


 PT Delta Merlin Sandang Tekstil


 PT Delta Dunia Sandang Tekstil


 PT Dunia Setia Sandang Asli Tekstil


 PT Perusahaan Dagang dan Perindustrian Damai


 Mr. Sumitro
